Casey, J.,
dissents and votes to affirm in a memorandum. Casey, J. (dissenting). Supreme Court’s order granting summary judgment to defendant Progressive Casualty Insurance Company should be affirmed. The issues raised in this declaratory judgment action concerning the validity of Progressive’s *711notice of cancellation and its disclaimer of coverage can be adequately explored in the context of a proceeding to stay arbitration (see, Matter of Empire Mut. Ins. Co. [Malagoli], 133 AD2d 29; Matter of Lion Ins. Co. v Campbell, 76 AD2d 838). Accordingly, this is not an appropriate case for declaratory relief (see, Automated Ticket Sys. v Quinn, 90 AD2d 738, affd 58 NY2d 949).